Citation Nr: 1531014	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-35 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for dementia.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing loss disability.  

6.  Entitlement to service connection an acquired psychiatric disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee strain.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1991 to March 1995, and unverified periods of reserve service after that. 

These matters come before the Board of Veterans' Appeals (Board) from June 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for a traumatic brain injury has been raised by the record, and has been noted by the RO as being deferred pending the Board's return of the paper service treatment records to the RO. It has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The issues of entitlement to service connection for bilateral hearing loss disability, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran denied a painful or trick shoulder upon separation from service, and the earliest clinical evidence of a right shoulder disability is more than a decade after separation from service.

2.  There is no competent credible evidence of continuity of symptoms of a right shoulder disability since service.

3.  The most probative evidence of record is against a finding that the Veteran has a right shoulder disability causally related to, or aggravated by, active service or a service-connected disability.

4.  The earliest clinical evidence of a cervical spine disability is more than a decade after separation from service.

5.  There is no competent credible evidence of continuity of symptomatology of a cervical spine disability since service.

6.  The most probative evidence of record is against a finding that the Veteran has a cervical spine disability causally related to, or aggravated by, active service or a service-connected disability.

7.  The most competent credible evidence is against a finding that the Veteran had a TBI, or loss of consciousness, or concussion in service.

8.  The most probative evidence of record is against a finding that the Veteran has dementia causally related to active service, or a service-connected disability. 

9.  The Veteran, who had acoustic trauma in service, reported tinnitus within 20 months after separation from service, and credibly reported that the onset was in service. 
10.  In an unappealed 2000 decision, the Board denied the Veteran's claim for service connection for a left knee disability; in an August 2006 decision, the RO denied reopening the claim. 

11.  Evidence received since the 2006 decision (which denied the left knee claim) was not previously submitted, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

12.  The earliest clinical evidence of a left knee disability is many years after separation from service. 

13.  The most probative evidence of record is against a finding that the Veteran has a left knee disability causally related to, or aggravated by, active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for a cervical spine disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The criteria for service connection for dementia have not been met. 38  U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The criteria for service connection for tinnitus have been met. 38  U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

5.  Evidence received since the 2006 RO decision that denied reopening a previously denied claim of entitlement to service connection for a left knee disability is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014)

6.  The criteria for service connection for a left knee disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in June 2009, March 2010, and June 2010.  

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

A VA examination and opinion was obtained in 2012 with regard to the Veteran's knee.  The Board finds that the VA examination/opinion is adequate because it considers the evidence of record and provides a rationale with consideration of the Veteran's reported history and the clinical findings.  

The Board has considered whether an examination is warranted on the issues of entitlement to service connection for a cervical spine disability and/or a right shoulder disability but finds that it is not.  As discussed in further detail below, the Board finds that there is no competent and credible evidence of a cervical spine and/or right shoulder disability in service, no competent credible evidence of continuity of symptoms since service, and no probative indication that either disability is causally related to service.  There is also sufficient competent evidence on file for the Board to make a decision on the claim.  Thus, VA does not have a duty to obtain a VA examination/opinion. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)

The Veteran has stated that he was on a boxing team in service.  The Veteran's service personnel records do not include evidence of such.  In addition, the Board has not been given any competent indication that a boxing team roster would have been maintained for the past two decades by the service department, or any indication, that VA has access to such.  Thus, VA does not have a further duty to assist the Veteran in his claim with regard to his statement that he was a boxer in service.
 
Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  


Right Shoulder

The Veteran contends that he has a right shoulder disability due to the rigors of active service, and that he has had right shoulder complaints since service.  For the reasons noted below, the Board finds that service connection for a right shoulder disability is not warranted. 

The Veteran's STRs are negative for complaints of, or treatment for, a right shoulder disability.  Notably, the Veteran sought treatment for a variety of other complaints (e.g. feet and toes (July 1991), headaches (April 1992, January 1993, February 1994), left shoulder and back warts (April 1993), failed audiograms (May 1993, June 1993), pseudofolliculitis barbae (September 1993, October 1993, April 1994, June 1994, August 1994, September 1994, October 1994, December 1994), right testicular pain (1994), hallux valgus (January 1995), and vomiting and loose stools (January 1995)).  Thus, it seems reasonable that if the Veteran had right shoulder complaints, he would have sought treatment for them as well.  

The Veteran's January 1995 report of medical history for separation purposes reflects that the Veteran denied having had a painful or trick shoulder.  Notably, he reported nine other problems.  Thus, it seems reasonable that if he had shoulder complaints, he would have reported it when he reported his other complaints.  The only notation with regard to the right shoulder on medical examination was with regard to the skin and a notation that he had a mark or scar.  Otherwise, he had normal upper extremities upon evaluation.  

In April 1995, the Veteran filed claims for service connection for nine disabilities, but did not file a claim for service connection for a right shoulder disability at that time.  The Board finds that if the Veteran had a right shoulder complaint at that time, it would have been reasonable for him to have filed a claim for it when he filed his other claims.

The Veteran's post-service May 1999 annual certificate of physical condition report reflects that he reported that he had no defects which might restrict his performance on active duty or his mobilization. 

The Veteran's June 1999 report of medical history reflects that he denied a painful or trick shoulder.  His June 1999 report of medical examination reflects that he had normal upper extremities upon evaluation.

The earliest clinical evidence of a right shoulder disability is in 2009, more than a decade after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  An April 2009 record reflects that the Veteran had pain of the right upper extremity.  The impression, upon MRI, was partial tear to the rotator cuff, degenerative changes of the acromioclavicular joint, and potential for impingement syndrome.  

A July 2009 VA primary care record reflects that the Veteran reported that in March 2009, he had a motor vehicle accident.  It was noted that he had two MRIs and was diagnosed with pinched nerve and herniated discs in his neck.  It was also noted that he was diagnosed with a torn rotator cuff in the right shoulder.  The report reflects "shoulder does not hurt that much, and does not know why he got that.  He thinks torn rotator might have happened when he was in the military."  

The Veteran submitted a statement in November 2009, in which he stated that his right shoulder has bothered him since 1992.  He reported that he believes it occurred due to the "demands of physical training with the many pull ups I used to do and it was further agitated with constantly lifting the 144 lbs. of runway matting from Saudi Arabia."  The Board finds that the Veteran is less than credible as to continuity of symptoms since service based on the record as a whole, to include the Veteran's denial of a shoulder disability in 1995 and 1999.

The Board finds that the statements made contemporaneous to service are more credible than those made years later for compensation purposes. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).
 
There is no competent credible evidence that the Veteran's current right shoulder disability is causally related to active service.  In addition, any opinion which would be based on continuity of symptoms is not probative because the Board finds that there is no competent credible evidence of continuity of symptoms since service.  The Veteran is competent to relate his symptoms, such as pain.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of his right shoulder disability.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Cervical Spine

The Veteran contends that he has a cervical spine disability due to service.  He contends that his service-connected headaches are due to his cervical spine disability. 

The Veteran's STRs are negative for complaints of, or treatment for, a cervical spine disability.  As noted above, the Veteran sought treatment for a variety of other complaints (e.g. feet and toes (July 1991), headaches (April 1992, January 1993, February 1994), left shoulder and back warts (April 1993), failed audiograms (May 1993, June 1993), pseudofolliculitis barbae (September 1993, October 1993, April 1994, June 1994, August 1994, September 1994, October 1994, December 1994), right testicular pain (1994), hallux valgus (January 1995), and vomiting and loose stools (January 1995).  Thus, it seems reasonable that if the Veteran had a cervical spine complaints, he would have sought treatment for them in service.  

The Veteran's January 1995 report of medical history for separation purposes reflects that the Veteran denied having had a head injury, arthritis, rheumatism, or bursitis, or a bone, joint, or other deformity.  The only spine complaints were with regard to the lumbar spine.  Notably, he reported nine other problems.  Thus, it seems reasonable that if he had neck complaints, he would have reported it when he reported his other complaints.  

In April 1995, the Veteran filed claims for service connection for nine disabilities, but did not file a claim for service connection for a neck disability at that time.  The Board finds that if the Veteran had a neck disability at that time, it would have been reasonable for him to have filed a claim for it at that time.

Notably, when undergoing an October 1996 neurology examination for headaches, the Veteran "denies any head or neck injuries."  Upon examination, his neck was supple with full range of motion.

The Veteran's post-service May 1999 annual certificate of physical condition report reflects that he reported that he had no defects which might restrict his performance on active duty or his mobilization. 

The Veteran's June 1999 report of medical history reflects that he denied having had a head injury, arthritis, rheumatism, or bursitis, or a bone, joint, or other deformity.  His June 1999 report of medical examination reflects that he had normal neck upon evaluation.

The earliest clinical evidence of a cervical spine disability is in 2009, more than a decade after separation from service.  An April 2009 private record reflects that an MRI was ordered due to a motor vehicle accident.  He was diagnosed with mild spondylotic changes (e.g. central disc protrusion) of the distal cervical spine in C5-6 and C6-7. 

A July 2009 VA primary care record reflects that the Veteran reported that in March 2009, he had a motor vehicle accident.  It was noted that he had two MRIs and was diagnosed with pinched nerve and herniated discs in his neck.  It was noted that the Veteran had previously been diagnosed with tension headaches, and that since the motor vehicle accident, his headaches were worse.  The Veteran also reported that since the motor vehicle accident, his head feels like throbbing and now throbbing gets worse and will split open in four ways.  

An September 2010 VA record reflects that the Veteran insisted that he had injury to the neck while boxing in service.  A July 2011 VA clinical record reflects that the Veteran reported a history of neck pain for the past 10-12 years, or since approximately 1999.  The Veteran reported that he was a boxer in service and the Veteran believed that he injured his neck in boxing.  He reported that he was treated in service with Ibuprofen and rest.  

The Board finds that the Veteran's statements as to a neck injury in service are less than credible given the lack of STRs, his lack of earlier complaints, and his denial of such in 1996.  The competent credible evidence is against a finding that the Veteran's current cervical spine disability is causally related to active service.  In addition, any opinion which would be based on continuity of symptoms is not probative because the Board finds that there is no competent credible evidence of continuity of symptoms since service.  The Veteran is competent to relate his symptoms, such as pain.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of his cervical spine disability.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Dementia

The clinical evidence reflects that the Veteran has dementia.  An October 2009 VA problem list reflects a diagnosis of dementia due to head injury; however, the etiology is based on the Veteran's self-reported history that he was on the all Marine Boxing team in service, participated in 35 boxing matches during his four years in the Marines, and was knocked unconsciousness on at least two occasions.  A February 2012 VA note also reflects that the Veteran reported a history of a number of concussions and periods of loss of consciousness from boxing. The Veteran reported that he was knocked out on at least two occasions and experienced being dazed and woozy on countless other occasions in service.  He reported that in 1993, he was hospitalized after a boxing match because of excessive bleeding from his nose. 

The Board finds that the most probative evidence does not support a finding of a head injury in service.  Thus, the clinical opinions which indicate that the Veteran's dementia is due to service are not probative, because they are based on the Veteran's self-reported and unsubstantiated history. 

The Veteran's service personnel records are negative for him having been a member of a boxing team in service. There are also no newspaper articles, rosters, or photographs, or other evidence to support his contention that he was a boxer in service.  The Board has also reviewed the Veteran's STRs for indications that he was a boxer.  Importantly, even if he were a boxer, the STRs do not support loss of consciousness, concussions, or head injuries.

The Veteran's STRs contain numerous entries for headaches; however they are entirely negative for trauma, to include boxing, as an etiology for the headaches.  The Board finds that if the Veteran had a head injury from boxing, it would have been expected for it to have been noted when he sought treatment for his headaches.  

An April 1992 STR notes that the Veteran had complaints of a headache, nausea, dizziness, and loss of appetite.  It was noted that he did not have loss of consciousness.  The assessment was heat exhaustion, and it was noted that the Veteran reported that he felt much better after drinking Gatorade, although he still had a headache.  The Veteran was instructed on heat exhaustion symptoms and proper prevention.    

A September 1992 radiology record reflects that the Veteran had been "hit in the nose yesterday" but does not reflect that it was due to a boxing match, does not reflect excessive bleeding, and does not reflect hospitalization.  It also does not reflect other possible symptoms of a head injury, such as loss of consciousness, dizziness, or a headache.  The radiology report notes that there was no evidence of depression or displacement.

A January 11, 1993 STR reflects a headache on the top of the head, with a history of sinus problems.  It was noted that the headache onset had been approximately two hours earlier, and had begun with dizziness.  The Veteran reported that he had been "shooting pool" when the headache began.  He also reported that he had had similar problems before and had been told that he had sinus problems.  In this regard, the Board notes that the Veteran's 1990 report of medical history for enlistment purposes reflects his report of frequent or severe headaches.  It was noted that he had been a patient in a hospital at age 7 for headaches (sinuses).  

A follow up STR (dated January 13, 1992 but likely 1993 based on notations) is also negative for a boxing or head injury.  The radiology request for sinus films reflects headache and dizziness and question left maxillary sinusitis; the report was within normal limits.  Again, the record is entirely negative for loss of consciousness, concussion, or traumatic injury. 

A February 1994 STR notes a headache.  The Veteran reported that the Veteran had pain on the head from the back of the neck to the top of the head.  He was assessed with a tension headache.  A follow up the next day reflects that the headache had resolved.  He was assessed with a status post headache, mixed type.  The report is negative for any boxing injury, or head trauma, but instead notes that the headache was due to tension.  The Board finds that if the Veteran had had a head injury, especially with loss of consciousness, it would be reasonable for it to be noted in the STR.

The Veteran's January 1995 report of medical history reflects he denied ever having had a head injury, despite noting frequent or severe headaches.  The Board finds that if the Veteran had head injuries in service, it would have been entirely reasonable for him to have reported it at that time.

The Veteran underwent a VA examination in October 1996, more than a year after separation from service.  He reported that he began getting headaches in 1991.  He reported that he had "boxed for a while" but the report does not reflect when this occurred, although it notes that this could relate to a calcification area in the frontal area seen on a CT scan.  Notably, when undergoing an October 1996 neurology examination for headaches, the Veteran "denies any head or neck injuries."  Upon examination, there was no evidence of a neurological disability.  The assessment was that his headaches were probable muscle contraction in etiology.
  
The Veteran's June 1999 report of medical history for periodic purpose reflect that he reported frequent or severe headaches; however, he again denied ever having had a head injury. 

A July 2009 reflects he has had headaches since service and was diagnosed with tension headaches.  In March of 2009, had MRI with pinched nerve and herniated discs in his neck.  

In sum, there is no competent credible evidence that the Veteran had a head injury in service (other than to the nose), to include an injury resulting in loss of consciousness and/or a concussion.  Thus, any clinical opinion which finds that his dementia is due to a head injury in service does not have probative value. 

The Board acknowledges several VA records which indicate that the Veteran has dementia due to service; however, this is based on the Veteran's unsupported history.  

A February 2014 VA neuropsychology note reflects that the Veteran was a member of the USMC boing team from 1992 to 1994 and participated in more than 35 boxing matches.  It further reflects, in part, as follows:

as a result, he experienced a number of blunt force trauma concussive episodes and in 1993 had to [be] hospitalized following a match due to excessive bleeding from his  nose. He reportedly started to have problems with headaches in 1992 and was diagnosed with Migraine headaches in 1993 and tinnitus in 1994 that have gotten  progressively worse over the years. . . . [the Veteran's]  Neuropsychological evaluation revealed a rather complex clinical  profile involving substantial cognitive and functional inefficiencies,  persistent psychological sequelae (depression and anxiety) as well as enduring  medical problems (chronic pain Migraine headaches, and sleep disturbance) that are more likely than not due to head trauma sustained from boxing given that he had no prior history of these conditions or problems before serving in the USMC. 

As noted above, the Veteran's STRs contain numerous entries for headaches; however they are entirely negative for trauma, to include boxing, as an etiology for the headaches.  The Board finds that if the Veteran had a head injury from boxing, it would have been entirely reasonable for it to have been noted when he sought treatment for his headaches, or at any other time if treated for loss of consciousness or a concussion.  In addition, the examiner noted that the Veteran had no history of headaches prior to service; however the record reflects that the Veteran did have a prior history of headaches.  Moreover, the examiner failed to discuss the Veteran's diagnosed etiologies in service with regard to his headaches. 

The Veteran is competent to relate his symptoms. However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of head injuries, dementia, and neurological and cognitive impairment.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

In sum, the Veteran's STRS do not support a finding that he suffered a concussion, blow to the skull, or loss of consciousness in service, and, importantly, he denied a head injury upon separation, again in 1996, and again in 1999.  Thus, any opinion that his dementia is related to such, is not probative.  There is no competent credible evidence that the Veteran's dementia is causally related to service, or a service connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Tinnitus

The Veteran avers that he has tinnitus as a result of active service; specifically, he avers that he was exposed to acoustic trauma while working around aircraft.  The Veteran's DD 214 reflects that he was an aircraft recovery specialty for three years and three months.  He was also noted to have received the Rifle Sharpshooter Badge.  The Board finds that exposure to some acoustic trauma in service is consistent with the Veteran's service.  38 U.S.C.A. § 1154(a).  

The Veteran's STRs are negative for  complaints of tinnitus; however, they do note difficulty with hearing due to cerumen.  In March 1995, slightly more than one year after separation from service, the Veteran filed a claim for service connection for hearing loss disability.  He did not file a claim for service connection for tinnitus at that time; however, the Board notes that the Veteran, at the October 1996 VA examination, reported that "[a]t times, he has ringing in his ears."  The Board finds that this statement, which was not made for compensation purposes, is more likely than not to be credible.  In April 2010, the Veteran again stated that he has intermittent tinnitus which began with a gradual onset in service, and which he hears mostly at night when trying to sleep or when the house is quiet.  A July 2010 VA clinical record indicates that the Veteran was to review a book on tinnitus to aid him with his disability, and that if that did not work, he could be scheduled for a class. 

There is no clinical evidence of record that the Veteran has complained of, or sought treatment for tinnitus in service.  However, the Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g.,  experiencing ringing in his ears).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the  Board finds that the Veteran is competent to report that he has experienced tinnitus since service.  As the evidence of record does not contradict the Veteran's assertions and as the Veteran is competent to attest to his symptoms, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the Veteran's tinnitus was incurred in service.  As such, the Board will grant service connection for tinnitus. 

NME - Left Knee Strain 

Historically in a September 2000 decision, the Board denied the Veteran's claim for service connection for a left knee disability.  The Veteran did not appeal the denial and it became final.  In August 2006, the RO found new and material evidence had not been received and denied reopening the claim.  The Veteran did not appeal the denial and it became final.  The RO again denied reopening the claim in June 2010.  

Evidence of record at time of last final denial in 2006

At the time of the last final denial, the claims file included the Veteran's active duty STRs.

A November 1994 STR reflects the Veteran had knee pain after playing basketball.  He was diagnosed with a patella femoral strain.  

The Veteran's January 1995 report for medical history for separation purposes reflects that denied a trick or locked knee.    

Post service, an October 21, 1996 VA examination reflects complaints of the left knee giving out.  Examination of the knee revealed no ligamentous laxity, no subpatellar crepitus, no muscle atrophy, and no fasciculation.  The Veteran had full range of motion.  The impression was normal examination of the knee.

An October 28, 1996 VA examination report reflects that the Veteran reported left patella pain every time he put more than his body weight on his left knee, jumping, going up and down stairs, etc.  Upon examination, the range of motion of the knee was 0 to 145 degrees, with no subpatellar crepitation, no joint line tenderness, and no complaints of pain on patellar compression.  He had intact ligaments.  There were also no palpable masses or plica.  X-rays were within normal limits.  The diagnosis was no abnormal physical or x-ray findings. 

A May 1999 Annual Certificate of Physical condition reflects that the Veteran reported that he did not have any physical defects which might restrict his performance on active duty or prevent mobilization. 

A June 1999 report of medical history for periodic purposes reflects that the Veteran denied a trick or locked knee.  His report of medical examination was normal for the lower extremities.

Evidence since the last final denial

Clinical records reflect complaints of bilateral knee pain. (e.g. July and September 2009 VA records.)

The claims file includes a September 2012 VA examination report.  It reflects that the Veteran reported numerous complaints with regard to the left knee, to include pain going up and down stairs and running, and the feeling that his knee gives out.  Upon examination, the range of motion to 140 degrees or greater with no objective evidence of pain.  He had full muscle strength on left knee extension, and 4/5 on left knee flexion.  He had no instability on testing.  X-rays revealed left knee arthritis. 

The examiner opined that it is less likely as not that the Veteran had a left knee disability causally related to active service.  He opined, as follows:

A patellar femoral strain heals on its own in 4 to 6 weeks without any sequelae.  I do not find any correlation between the veteran's knee pain and in the incident that occurred in the military in 1994.  He has only minimal degenerative changes on the left knee which could be a normal finding on a middle age male. 

Old and new evidence of record considered as a whole

The Board finds that clinical records dated after 2006 are new and material.  The record now contains a diagnosis of a left knee disability, which was not a finding in 2006.  That evidence raises a reasonable possibility of substantiating the claim when considered with the old evidence and combined with VA assistance.  Shade v. Shinseki, 24 Vet.App. 110 (2010).  Thus, the claim is reopened.

Newly Reopened Claim

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  The Board finds that the Veteran will not be prejudiced by the Board's adjudication because the RO essentially reopened the Veteran's claim and denied it on the merits.  In this regard, the Board notes that the RO stated that the claim was not reopened; however, a careful reading and analysis of the RO's actions reflects that it essentially reopened the claim.  Notably, the RO scheduled the Veteran for a 2012 VA examination.  VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  Thus, it appears that the RO had considered the claim to be reopened when it ordered a VA examination.  The RO, in its statement of the case, also discussed the Veteran's clinical records and the 2012 VA examination findings.  Finally, the RO noted that it had enough evidence to render a decision on the merits.  Taken as a whole, the actions of the RO reflect that it did reopen the Veteran's claim and denied it on the merits.

The Board finds, based on the record as whole, that service connection for a left knee disability is not warranted. 

As noted above, a November 1994 STR reflects that the Veteran was diagnosed with a patella femoral strain in November 1994.  The Board finds that such injury was acute and transitory as the Veteran did not have complaints in the remaining time of his service, and at the time of his January 1995 report of medical history for separation purposes, he specifically denied having a painful or trick knee. 

The Board acknowledges that the Veteran filed a claim for service connection for a left knee disability shortly after separation from service.  However, the October 1996 VA examination report reflects that upon objective evaluation, the Veteran's knee did not have ligamentous laxity, subpatellar crepitus, muscle atrophy, or fasciculation.  In addition, he had a full range of motion.  The clinical impression was that the Veteran had a normal examination of the knee.

A second October 1996 examination report also reflects that the Veteran had full range of motion, no subpatellar crepitation, intact ligaments, no joint line tenderness, and no complaints of pain on patellar compression.  He also had no palpable masses or plica.  Importantly, the X-rays were within normal limits, and the clinical examination was normal.  

Any statement as to continuity of symptoms since service is less than credible given the lack of treatment and the Veteran's May and June 1999 statements.  As noted above, the Veteran reported that he did not have any physical defects which might restrict his performance on active duty or prevent mobilization (May 1999).  If he had problems with his knee, such as locking, giving way, or limitation of motion, it would have been reasonable for him to have reported such at that time.   
A June 1999 report of medical history for periodic purposes reflects that the Veteran denied a trick or locked knee.  Notable, he noted headaches, hearing loss, and a past broken finger.  He also denied lameness, or bone deformity, joint deformity, arthritis, rheumatism, or bursitis.  The Board finds that if the Veteran had chronic left knee problem since service, it would have been reasonable for him to have reported it when he reported his other problems.  His 1999 report of medical examination was normal for the lower extremities. 

The Board has also considered the September 2012 VA examiner's opinion, noted above, which is against a finding that the Veteran has a knee disability causally related to, or aggravated by service.  The examiner provided sufficient rationale to support the clinical opinion. 

The Veteran is competent to relate his symptoms, such as pain or a feeling of giving way.   However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of joints.  Thus, his opinion lacks probative value.  see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  

The Veteran's knee has been clinically examined on several occasions and the Board finds that the objective clinical opinions, based on diagnostic testing, are more probative than the Veteran's subjective reports.  Moreover, even though he now has minimal degenerative changes, he did not have such within a year after separation from service, and the extent of his changes may be clinically attributed to his age.  

In sum, the most probative evidence is against a finding that the Veteran has current left knee disability causally related to, or aggravated by, service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for right shoulder disability is denied

Entitlement to service connection for cervical spine disability is denied.
      
Entitlement to service connection for dementia is denied.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations controlling the award of monetary benefits.

New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee strain; the claim to reopen is granted that extent only.

Entitlement to service connection for a left knee disability is denied.


REMAND

Acquired Psychiatric Disability

The Veteran filed a claim for anxiety/paranoia/depression in 2009.  He contends that his disability began September 13, 1991.  

A May 2010 VA mental health social work note reflects that the Veteran reported that his migraines have caused him to withdraw from people and life.  The Veteran was diagnosed with a mood disorder (depression) due to a medical condition. 

A June 2010 VA mental health initial evaluation note reflects that the Veteran had an assessment of depressive disorder, rule/out dementia.  

A 2014 VA record reflects the opinion of the examiner that the Veteran has psychological sequela more likely than not due to head trauma; the Veteran is not service connected for a TBI.

Service connection is in effect for migraine headaches.  As the evidence reflects that the Veteran may have a mood disorder due to his headaches, a clinical opinion should be obtained. 

Hearing Loss Disability

Historically in April 1995, the RO denied the Veteran's claim for service connection for bilateral hearing loss disability.  At the time, the claims file included the Veteran's STRs from his period of active service between 1991 to 1995.  The Veteran appealed the RO's denial to the Board.  After the RO denial, but prior to the Board's September 2000 denial of the Veteran's claim, the Veteran completed a June 1999 report of medical history, and underwent a medical examination.  The Board has reviewed the September 2000 decision, and notes it does not discuss the Veteran's 1999 records.  Although the Veteran did not appeal the 2000 Board's denial of his claim, the Board has considered the provisions of 38 C.F.R. § 3.156(c).  

Under 38 C.F.R. § 3.156 (c), VA will consider a claim, without regard to whether new and material evidence has been received if relevant STRs existed but were not associated with the claims file when VA first decided the claim.  In giving the benefit of doubt to the Veteran, the Board finds that his 1999 STRs existed but were not associated with the claims fiel at the time of the 2000 Board adjudication.  Thus, the Board will consider the Veteran's claim on a de novo basis.  

The Veteran's June 1990 report of medical examination reflects that the Veteran's hearing was within normal limits, although it was at the high end of normal, 20 db for the left ear.  A DD Form 2215 reflects that the Veteran used hand-formed earplugs in service.  The Veteran's active duty STRs includes several audiogram results.  The Veteran had normal hearing bilaterally in June 1991 and in January 1992.  However, June 1993 and February 1994 audiograms results reflect abnormal hearing in the left ear at the 4, 000 Hz level.  A June 1993 STR notes that the Veteran had muffled hearing and a failed audiogram as secondary to cerumen.  
The Veteran's January 1995 report of medical examination for separation purposes audiogram results reflect normal hearing bilaterally and notes that the Veteran had previously had failed an audiogram in May and June 1993 which was not considered disabling.  It was noted that the Veteran had had bilateral hearing loss which was still within retention standards but there had been a decrease in shift acuity over June 1990. 

The Veteran separated from service in March 1995.  A post-service November 1996 VA examination report reflects abnormal hearing bilaterally, and also bilateral hearing loss disability for VA purposes. 

However, a June 1999 report of medical examination for periodic purposes reflects that the Veteran did not have a hearing loss disability for VA purposes, although he had abnormal hearing.  The Veteran also reported hearing loss on his report of medical history; it was noted that he had mild hearing loss, not considered disabling. 

An April 2010 VA examination report reflects bilateral hearing loss disability, and the opinion of the examiner that it is less likely than not that the disability is causally related to service because the clinical literature does not support delayed onset of hearing loss.  However, the examiner did not discuss the numerous audiology findings.  In addition, a July 2010 VA audiology note reflects that the Veteran's attempted additional pure tone threshold testing, but continued to obtain inconsistent responses that did not match to previous results.  These results are not associated with the claims file.

Based on the foregoing, a supplemental clinical opinion, and association of pertinent medical record with the claims file, may be useful to the Board. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate July 22, 2010 VA audiogram results with the claims file. 

2.  Thereafter, obtain a supplemental medical opinion with regard to the Veteran's bilateral hearing loss.  The clinician should provide a more thorough rationale for the etiology opinion with regard to the Veteran's hearing loss, with consideration of the following evidence: a.) the June 1990 audiogram results; b.) the DD Form 2215 which reflects that the Veteran used hand-formed earplugs in service; c.) the June 1991 audiogram results; d.) the January 1992 audiology results; e.) the June 1993 audiogram results; f.) the February 1994 audiograms results; g.) the June 1993 STR which notes that the Veteran had muffled hearing and a failed audiogram as secondary to cerumen; h.) the January 1995 audiogram results; i.) the June 1999 audiogram results; j.) the April 2010 VA examination report; and k.) July 22, 2010 audiogram results, if available 

The clinician should consider that the threshold for normal hearing is from 0 and 20 decibels.  A threshold higher than 20 decibels may not be a hearing loss disability for VA purposes but still reflects some abnormal hearing. 

3.  Schedule the Veteran for an examination to determine if it is as likely as not (50 percent or greater) that he has an acquired psychiatric disability causally related to, or aggravated by, a service-connected disability.  The examiner should consider the entire claims file, to include the following, if pertinent: a.) the May 2010 VA mental health note in which the Veteran reported that his migraines cause him to withdraw; b.) the Veteran's nonservice-connected dementia and nonservice-connected TBI; c.) the Veteran's service-connected migraine disability and treatment for such  .

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Thereafter, readjudicate the issues on appeal of, with consideration of all additional evidence received since issuance of the most recent Statements of the Case.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


